      Case 1:16-cv-10860-PBS Document 334 Filed 10/07/19 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS



 INTELLECTUAL VENTURES I, LLC;            Case No. 1:16-cv-10860-PBS
 INTELLECTUAL VENTURES II, LLC,

                 Plaintiffs,
      v.

 LENOVO GROUP LTD., LENOVO
 (UNITED STATES) INC., LENOVOEMC
 PRODUCTS USA, LLC, AND EMC
 CORPORATION,

                 Defendants.


 INTELLECTUAL VENTURES I, LLC;            Case No. 1:16-cv-10860-PBS
 INTELLECTUAL VENTURES II, LLC,

                 Plaintiffs,
      v.

 NETAPP, INC.,

                 Defendant.




PLAINTIFFS’ MOTION FOR LEAVE TO AMEND INFRINGEMENT CONTENTIONS
         Case 1:16-cv-10860-PBS Document 334 Filed 10/07/19 Page 2 of 5



       Plaintiffs Intellectual Ventures I, LLC and Intellectual Ventures II, LLC (collectively,

“IV”) hereby seek leave to amend their infringement contentions relating to U.S. Patent No.

6,968,459 (“’459 Patent”). The Court’s Amended Scheduling order provided for an amendment as

of right within 30 days after the Court’s ruling on claim construction, and this motion is within

that time window. Moreover, good cause for the amendment exists pursuant to L.R. 16.6(d)(5)(A),

as IV’s proposed narrow amendments are made to address the court’s claim construction ruling

issued on September 9, 2019.

I.     RELEVANT FACTS

       Pursuant to the Court’s scheduling order, IV served its preliminary infringement

contentions on September 2, 2016. That scheduling order, as amended, provides that “[s]uch

disclosures may be amended and supplemented up to 30 days after the date of the court’s ruling

on claim construction.” See Dkt. No. 118; Case No. 16-cv-10868-PBS, Dkt. 32.

       On September 9, 2019, the Court issued its claim construction ruling regarding the disputed

terms of the ’459 patent. Dkt. No. 315. Relevant to this motion and IV’s proposed amendment, the

Court construed the term “detecting a storage device within a storage drive” to mean “detecting a

removable storage device within a storage drive,” where “storage device” is “a device having a

storage medium for holding digital information,” and “storage drive” is “a device suitable for

servicing access requests for a storage device.” Id. These rulings are different from the

constructions proposed by IV. See, e.g., Dkt. No. 233.

       IV’s proposed amendments to its infringement contentions are narrowly tailored to address

the Court’s claim construction rulings. IV’s proposed amended contentions are attached hereto as

Exhibits A–D.




                                               1
         Case 1:16-cv-10860-PBS Document 334 Filed 10/07/19 Page 3 of 5



II.    ARGUMENT

       IV’s proposed amendments fall within the 30-day time window for amendments allowed

for in the Court’s scheduling order. Moreover, the Patent Local Rules, as amended in 2018,

contemplate such an amendment as supported by good cause.

       Local Rule 16.6(d)(5) provides that examples of circumstances that support a finding of

good cause include “a claim construction by the court that is different from that proposed by the

party seeking amendment within 28 days of the court’s claim-construction ruling.” The Court’s

claim construction rulings to which IV’s amendments are directed, including with respect to the

“detecting a storage device within a storage drive” limitation, are different from the constructions

proposed by IV, and this motion is being made within 28 days of that order. Accordingly, IV’s

proposal falls squarely within the good cause contemplated by the Local Rules.

       Defendants will not be prejudiced by the proposed amendments, as the amendments are

timely and are narrowly tailored to address the Court’s claim construction rulings on these terms.

See, e.g., DataTern, Inc. v. MicroStrategy, Inc., No. CV 11-11970-FDS, 2017 WL 1147441, at *4

(D. Mass. Mar. 27, 2017) (good cause not required for timely amendments to contentions).

Moreover, discovery is still in the early stages and, to the extent necessary, Defendants will thus

have ample time to obtain further discovery on IV’s amended contentions.

III.   CONCLUSION

       For the foregoing reasons, IV respectfully requests that the Court grant IV leave to amend

its infringement contentions for the ’459 patent.




                                                2
       Case 1:16-cv-10860-PBS Document 334 Filed 10/07/19 Page 4 of 5




Dated: October 7, 2019              Respectfully submitted,

                                    /s/ Brian Ledahl
                                    Brian D. Ledahl (CA SB No. 186579)
                                    Marc A. Fenster (SBN 181067)
                                    mfenster@raklaw.com
                                    Adam S. Hoffman (SBN 218740)
                                    ahoffman@raklaw.com
                                    Theresa M. Troupson (SBN 301215)
                                    ttroupson@raklaw.com
                                    RUSS AUGUST & KABAT
                                    12424 Wilshire Boulevard 12th Floor
                                    Los Angeles, California 90025
                                    Telephone: 310-826-7474
                                    Facsimile: 310-826-6991
                                    E-mail: bledahl@raklaw.com


                                    David S. Godkin (BBO #196530)
                                    BIRNBAUM & GODKIN, LLP
                                    280 Summer Street
                                    Boston, MA 02210
                                    Telephone: 617-307-6100

                                    Attorneys for Plaintiffs,
                                    Intellectual Ventures I, LLC
                                    Intellectual Ventures II, LLC




                                     3
         Case 1:16-cv-10860-PBS Document 334 Filed 10/07/19 Page 5 of 5




                              CERTIFICATE OF CONFERENCE
       Pursuant to Local Rule 7.1(a)(2), counsel for IV informed counsel for Defendants of its

intent to file this motion and requested a meet and confer to the extent necessary. Counsel for
Defendants did not respond.


                                CERTIFICATE OF SERVICE
       I hereby certify pursuant to the Federal Rules of Civil Procedure and Local Rules 5.2 and
5.4 that this document was served upon the attorney(s) of record for each party through the ECF
system on October 7, 2019.


                                                                             /s/ Brian Ledahl
                                                                             Brian Ledahl




                                                4
